DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  In line 20, the applicant says, “adapted to contact the countoured surface” however the correct spelling of the word is “contoured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 11, 12, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 3,272,379 to Driza et al. (“Driza”).

As to claim 2, Driza teaches the cooler of claim 1 wherein when the lid is in the closed position the lid contacts the first region and seals the cavity (col. 2, lines 29-35).
As to claim 3, Driza teaches the cooler of claim 1 wherein the first corner is separated from the second corner by a distance, and the first open position of 
As to claim 4, Driza teaches the cooler of claim 1 wherein the apex of the second component is less stiff than the first corner and the second corner (Fig. 2). Since the protrusion can be moved from one opening to another the protrusion is less stiff than the corners.
As to claim 6, Driza teaches the cooler of claim 1 wherein the first open position is 90 degrees relative to the body's opening, and the second open position is 70 degrees relative to the body's opening (Fig. 2). The angle between to top two holes is 20 degrees and the top hole is 90 degrees angled from the bottom hole when the angle is measured from the horizontal line of the bottom hole.
As to claim 9, Driza teaches the cooler of claim 1 wherein the lid is coupled with the body's second region such that the lid pivots about an axis as the lid moves from the closed position toward the open position, and from the open position toward the closed position (Fig. 2).
As to claim 11, Driza teaches the cooler of claim 1 wherein the lock's first component (second element 23) includes a rectangular-shaped cross-section (Fig. 3).
As to claim 12, Driza teaches the cooler of claim 1 wherein the apex that is rounded (Fig. 3).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driza.
As to claim 10, Driza discloses the claimed invention except for the lock's first component extends in a direction along the axis for a distance that is greater than half of the length of the lid in the same direction.  It would have been an obvious matter of design choice to make the first component extend in a direction for a distance that is greater than half the length of the lid, since applicant has not disclosed that the length of the first component solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the first component being the length as taught by Driza. 
It would have been obvious to a person with ordinary skill in the art, practicing routine experimentation and design techniques, to modify the length of the first component such that it is greater than half of the length of the lid as desired or necessary to fit a particular purpose.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driza in view of U.S. Patent No. 4,904,007 to Woodruff (“Woodruff”).
As to claim 14, Driza teaches the cooler of claim 1, but does not teach further comprising a latch operable to hold the lid in the closed position.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the latch of Woodruff with the cooler as taught by Driza to provide a safety latch to hold the door securely closed and prevent inadvertent opening thereof (Woodruff, col. 1, lines 22-23).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9-12, 14, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733